              Case 1:18-cv-01540-NRB Document 98 Filed 06/26/20 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

IN RE LIBOR-BASED FINANCIAL
INSTRUMENTS ANTITRUST LITIGATION                        Master File No. 1:11-md-2262-NRB

THIS DOCUMENT RELATES TO:

FEDERAL DEPOSIT INSURANCE
CORPORATION AS RECEIVER FOR DORAL                       No. 1:18-cv-01540
BANK,

                                      Plaintiff

                        v.

BANK OF AMERICA N.A., et al.,

                                      Defendants.


                         STIPULATION OF VOLUNTARY DISMISSAL

         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(ii), Plaintiff the Federal Deposit Insurance Corporation as Receiver for Doral Bank

(“FDIC-R Doral”), and Defendant Citibank, N.A. (“Answering Defendant”), by and through

their undersigned attorneys, hereby stipulate to the dismissal of the claims against the Answering

Defendant in the above-captioned multi-district litigation (“MDL”) subject to the following

terms:

         1.       The FDIC-R Doral withdraws and dismisses the claims against the Answering

Defendant in the MDL, without prejudice; provided that, if the FDIC-R Doral were to reassert

any claims that have been dismissed by this Court with prejudice, those claims shall remain

dismissed with prejudice, subject to any right to appeal or to seek reconsideration of the prior

dismissal that the FDIC-R Doral may have. Answering Defendant reserves the right to oppose

any such appeal or reconsideration request.
            Case 1:18-cv-01540-NRB Document 98 Filed 06/26/20 Page 2 of 6



       2.       The FDIC-R Doral and Answering Defendant shall bear their own costs and

attorneys’ fees in connection with this litigation.

       3.       The FDIC-R Doral reserves all rights to make claims as a class member in any

future class settlements in the MDL as appropriate.




                                                  2
         Case 1:18-cv-01540-NRB Document 98 Filed 06/26/20 Page 3 of 6




Dated: June 24, 2020                         Respectfully submitted,




Andrew A Ruffino                               James R. Martin
COVINGTON & BURLING LLP                        Jennifer Duncan Hackett
The New York Times Building                    ZELLE LLP
620 Eighth Avenue                              1775 Pennsylvania Avenue, NW
New York, New York 10018                       Washington, DC 20006
Telephone: (212) 841-1000                      202-899-4101
aruffino@cov.com
                                               Attorneys for the FDIC-R Doral
Alan M. Wiseman
Thomas A. Isaacson
Andrew D. Lazerow
Jamie A. Heine
Benjamin L. Cavataro
850 Tenth Street, N.W.
Washington, D.C. 20001
Telephone: (202) 662-6000
awiseman@cov.com
tisaacson@cov.com
alazerow@cov.com
jheine@cov.com
bcavataro@cov.com

/s/ Lev Dassin
Lev Dassin
Jonathan S. Kolodner
CLEARY GOTTLIEB STEEN &
HAMILTON LLP
One Liberty Plaza
New York, New York 10006
Telephone: (212) 225-2000
ldassin@cgsh.com
jkolodner@cgsh.com

Attorneys for Defendant Citibank, N.A.




                                         3
         Case 1:18-cv-01540-NRB Document 98 Filed 06/26/20 Page 4 of 6




Dated: June 19, 2020                         Respectfully submitted,




Andrew A Ruffino                               James R. Martin
COVINGTON & BURLING LLP                        Jennifer Duncan Hackett
The New York Times Building                    ZELLE LLP
620 Eighth Avenue                              1775 Pennsylvania Avenue, NW
New York, New York 10018                       Washington, DC 20006
Telephone: (212) 841-1000                      202-899-4101
aruffino@cov.com
                                               Attorneys for the FDIC-R Doral
Alan M. Wiseman
Thomas A. Isaacson
Andrew D. Lazerow
Jamie A. Heine
Benjamin L. Cavataro
850 Tenth Street, N.W.
Washington, D.C. 20001
Telephone: (202) 662-6000
awiseman@cov.com
tisaacson@cov.com
alazerow@cov.com
jheine@cov.com
bcavataro@cov.com

Lev Dassin
Jonathan S. Kolodner
CLEARY GOTTLIEB STEEN &
HAMILTON LLP
One Liberty Plaza
New York, New York 10006
Telephone: (212) 225-2000
ldassin@cgsh.com
jkolodner@cgsh.com

Attorneys for Defendant Citibank, N.A.




                                         3
             Case 1:18-cv-01540-NRB Document 98 Filed 06/26/20 Page 5 of 6



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

IN RE LIBOR-BASED FINANCIAL
INSTRUMENTS ANTITRUST LITIGATION                        Master File No. 1:11-md-2262-NRB

THIS DOCUMENT RELATES TO:

FEDERAL DEPOSIT INSURANCE
CORPORATION AS RECEIVER FOR DORAL                       No. 1:18-cv-01540
BANK,

                                       Plaintiff

                        v.

BANK OF AMERICA N.A., et al.,

                                       Defendants.


                                     ORDER OF DISMISSAL

        This matter coming to be heard on the Parties’ Stipulation of Voluntary Dismissal, the

Court having reviewed the Stipulation, and being duly advised, it is HEREBY ORDERED

THAT:

        WHEREAS this Court previously dismissed certain claims asserted by Plaintiff the

Federal Deposit Insurance Corporation as Receiver for Doral (“FDIC-R Doral”) with prejudice

and dismissed certain claims asserted by the FDIC-R Doral without prejudice;

        WHEREAS the FDIC-R Doral seeks to withdraw its claims:

        1.       The above-captioned action in the above-captioned multi-district litigation

(“MDL”) is dismissed without prejudice; provided that, if the FDIC-R Doral were to reassert any

claims that have been dismissed by this Court with prejudice, those claims shall remain

dismissed with prejudice, subject to any right to appeal or to seek reconsideration of the prior
            Case 1:18-cv-01540-NRB Document 98 Filed 06/26/20 Page 6 of 6



dismissal that the FDIC-R Doral may have. Answering Defendant reserves the right to oppose

any such appeal or reconsideration request, and

       2.       The FDIC-R Doral and Answering Defendant shall bear their own costs and

attorneys’ fees in connection with this action.




IT IS SO ORDERED.




_________________________                                       June ___, 2020
NAOMI REICE BUCHWALD
United States District Judge




                                                  2
